Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 1/20/2022. Claims 1, 7, 8, and 14 have been amended. Claims 1-14 remain pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending Application No 1701914 or the expiration date of the full statutory term of patent numbers 10714217, 10762994, 10916347, 10665345, and 10734114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-14 under 35 USC 112(a) have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

B.	Applicant's arguments with respect to the rejection of claims 1-14 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 17 that the combination of Hosoi and Imamura does not teach “provid[ing] results generated by the automated image analysis software to the one or 
Paragraphs 98, 99, 101, and 133, as well as Figure 8 and paragraph 106 of Imamura expressly state that the information transmitted to and displayed by the display unit includes results of the automated image analysis such as composite images superimposing microaneurysms, cysts, the central fovea, and a treatable boundary, combinations of this information determined to have particular relevance, and treatability data of the microaneurysms. With respect to location, Imamura teaches that the components such as the tomography apparatus, data server, and display device may be connected over an external network such as the Internet (see e.g. Figures 1-3 and paragraph 43). Imamura additionally teaches that the operator may instruct the tomography device to capture a tomogram image, which is then transmitted to the processing apparatus (see e.g. paragraphs 44 and 73), i.e. to a remote device. 

Applicant further argues starting on page 18 that the combination of Hosoi and Imamura does not teach “generat[ing] evaluation data associated with the eye examination based, at least in part, on a review of the one or more subjective refraction tests and the results of the automated image analysis software.” Examiner respectfully disagrees.
Applicant asserts that Hosoi only discloses generating evaluation data associated with the eye examination based at least in part on a review of the one or more subjective refraction tests, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the limitation argued by Applicant recites generating the evaluation data “based, at least in part, on a review of the one or more subjective refraction tests and the results of the automated image analysis software.” The claims do not specify how either type of information is used in generating the evaluation data. Each type of data could be used to generate separate portions of the evaluation data and still satisfy the limitation as recited.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s assertion that the proposed motivation was gleaned entirely from Applicant’s disclosure and citation to paragraphs 7 and 11 of the published application is found unpersuasive. While these portions of the disclosure describe Applicant’s perceived drawbacks of prior art, they are no directly relevant to the particular combination cited. For example, paragraph 11 states that “many of these systems do not include any functionality for automatically detecting or diagnosing potential disorders, defects or risk factors based on an 

Applicant lastly argues starting on page 21 that the combination of Hosoi and Imamura fails to teach or suggest the claims as a whole. Examiner respectfully disagrees. Applicant asserts that “[w]hen Hosoi and Imamura are considered in their respective totalities, the combination of these references does not disclose or suggest the aforementioned remote examination technique or system that enables administration of tests in the claimed manner.” Examiner respectfully disagrees. As stated above, the disclosure does not support a conclusion that a rationale to combine the Hosoi and Imamura references could only be gleaned from Applicant’s application, and the provided rationale does not rely on Applicant’s disclosure. As set out below in the rejection under 35 USC 103, Hosoi discloses a remote examination system used to conduct subjective examinations, and Hosoi and Imamura respectively set out generating evaluation data based on the subjective portion and generate evaluation data based at least in part on a review of the results of the automated image analysis software. The claim does not require any special interaction of these elements beyond the performance of each, and Examiner maintains that each of these elements would have performed the same in combination as they do separately.
Applicant does not provide separate arguments for the depending claims.
The rejection of claims 1, 3-8, and 10-14 under 35 USC 103 is maintained.

Claim Objections
The previous objection to claims 1, 7, 8, and 14 is withdrawn based on the amendment filed 1/20/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al (US 5,956,121) in view of Imamura et al (US Patent Application Publication 2012/0130270).

With respect to claim 1, Hosoi discloses the claimed system for providing a remotely assisted eye examination, comprising:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 1 and Column 2 lines 58-67 describe a plurality of diagnostic centers having ophthalmic equipment; Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests; Column 5 line 2 – Column 6 line 16 describe the remote examiner performing a second set of tests), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands over a network to enable remote control of the ophthalmic equipment by one or more remote individuals during the eye examination (Column 1 line 49 – Column 2 line 24 and Column 4 lines 18-31 describe the equipment being controlled by an examiner from a remote location), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and an imaging device (Column 6 lines 41-57 describe a camera  at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face. Examiner notes paragraph 101 of Applicant’s specification as originally filed, which states that an imaging device may include a camera used to capture full facial images of a customer. Examiner also notes that the claim only requires that “at least a portion” of the ophthalmic equipment be coupled to the equipment controller configured to receive commands from remote individuals);

one or more remote devices operated by the one or more remote individuals (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations; Column 2 lines 58-67 and Column 3 lines 20-26 and 36-40 describe an on-site eye examining unit 100 having a plurality of components as shown in Figure 1, including a controller 3 and relay unit 5 which controls each piece of equipment); and

wherein the system enables the one or more remote individuals to remotely perform or review one or more tests during the eye examination (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations), and the system is configured to:

establish one or more connections between the diagnostic center and the one or more remote devices during the eye examination (Column 4 line 61 – Column 5 line 16 describe connecting the equipment at the patient’s location with the remote examiner’s device), wherein:
the one or more connections provide real-time video conferencing between the one or more remote individuals and a customer located at the diagnostic center (Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the patient and examiner being connected and communicating via microphones and speakers; Column 6 lines 41-57 describe cameras and monitors at the remote location and patient location for video communications);

the one or more connections enable the one or more remote individuals to conduct one or more subjective refraction tests for the customer over the network (Column 5 lines 3-61 describe the remote individual administering a subjective refraction exam to the patient via the network);

the one or more connections enable the one or more remote individuals to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination); and

subjective refraction results are generated based on the one or more subjective refraction tests (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results);

receiving one or more images of the customer's eye over the network, wherein the one or more images are captured by the imaging device (Column 6 lines 41-57 describe a camera at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face, i.e. the camera transmits images over the network to the remote individual, and an image of the patient’s face would include the customer’s eyes); 

generate, by the one or more remote individuals operating the remote devices, evaluation data associated with the eye examination based, at least in part, on a review of the one or (Column 3 lines 36-40 and Column 6 lines 10-16, as well as Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the remote examiner generating results of the examination);

provide results of the eye examination to the one or more remote devices during the eye examination (Column 1 lines 51-63, Column 3 lines 48-51, and Column 5 lines 3-13 and 59-67 describe transmitting the objective and subjective data to the examiner’s site);

but does not expressly disclose:
executing automated image analysis software during the eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders;
providing results generated by the automated image analysis software to the one or more remote devices during the eye examination;
generating the evaluation data based at least in part on a review of the results of the automated image analysis software.

However, Imamura teaches that it was old and well known in the art of ophthalmic examination before the effective filing date of the claimed invention to execute automated image analysis software during an eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders ([78]-[80], [111]-[113], [131] describe processing an acquired tomographic image to determine layer boundaries for use in determining thinning morbid portions indicative of glaucoma; [138], [140], [141], [144], and [150] further describe analyzing the ganglion cell layer information to detect glaucoma), provide results generated by the automated image analysis software to one or more examiner devices during the eye examination ([43], [98], [99], [101], and [133] describe providing the results to a user display remote from the imaging device), and generate evaluation data based at least in part on a review of the results of the automated image analysis software ([73], [102], [104], [107], and [113] describe reviewing the analysis results and generating evaluations of the displayed information).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the system of Hosoi to execute automated image analysis software during an eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders, provide results generated by the automated image analysis software to one or more examiner devices during the eye examination, and generate evaluation data based at least in part on a review of the results of the automated image analysis software as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hosoi already discloses capturing images of a patient’s eye during an examination, and processing captured images according to the above steps as taught by Imamura would perform that same function in the system of Hosoi, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 3, Hosoi/Imamura teach the system of claim 1. Hosoi does not expressly disclose the one or more tests conducted during the eye examination include at least one diabetic retinopathy test; and the evaluation data comprises results associated with the at least one diabetic retinopathy test.
However, Imamura teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to conduct a diabetic retinopathy test during an eye examination and to include the results associated with the diabetic retinopathy test in patient evaluation data ([37], [39], [44], [65], and [73] describe performing a test for detecting diabetic retinopathy in a patient and saving the results).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Imamura to conduct a diabetic retinopathy test during the eye examination and to include the results associated with the diabetic retinopathy test in the patient evaluation data as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Imamura already teaches performing various vision tests during an eye examination and storing the results, and including a diabetic retinopathy test and results as part of those functions as taught by Imamura would perform those same functions in the combination of Hosoi and Imamura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 4, Hosoi/Imamura teach the system of claim 3. Hosoi does not expressly disclose wherein the diabetic retinopathy test is conducted, at least in part, with the assistance of the one or more remote individuals.
However, Imamura teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to conduct a diabetic retinopathy test during an eye examination with the assistance of one or more remote individuals ([37], [39], [44], and [65] describe performing a test for diabetic retinopathy; Figure 1, [43], [99], and [133] describe providing the results to a user over external networks such as the Internet, i.e. a remote individual).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Imamura to conduct a diabetic retinopathy test during the eye examination with the assistance of one or more remote individuals as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Imamura already teaches a remote individual performing various vision tests during an eye examination, and including a diabetic retinopathy test as part of those tests as taught by Imamura would perform that same function in the combination of Hosoi and Imamura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 5, Hosoi/Imamura teach the system of claim 1. Hosoi does not expressly disclose wherein the automated image analysis software is configured to analyze the one or more images to detect or diagnosis a glaucoma condition during the eye examination.
([78]-[80], [111]-[113], [131] describe processing an acquired tomographic image to determine layer boundaries for use in determining thinning morbid portions indicative of glaucoma; [138], [140], [141], [144], and [150] further describe analyzing the ganglion cell layer information to detect glaucoma).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Imamura to analyze the one or more images to detect or diagnosis a glaucoma condition during the eye examination as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Imamura already teaches examining a patient using ophthalmological equipment including an imaging device, and analyzing the one or more images to detect or diagnosis a glaucoma as taught by Imamura would perform that same function in the combination of Hosoi and Imamura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 6, Hosoi/Imamura teach the system of claim 1. Hosoi further discloses:
wherein the imaging device is selected from the group consisting of: 
a digital image device (Column 6 lines 41-57 describe a camera  at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face. Examiner notes paragraph 101 of Applicant’s specification as originally filed, which states that an imaging device may include a camera used to capture full facial images of a customer); 
a biomicroscope; 
a slit lamp; and 
a fundus or retinal camera.

With respect to claim 7, Hosoi/Imamura teach the system of claim 1. Hosoi further discloses wherein:
the one or more images of the customer's eye are captured by the imaging device located at the diagnostic center; the one or more images of the customer's eye are transmitted over the network to the one or more remote devices (Column 6 lines 41-57 describe a camera at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face, i.e. the camera transmits images over the network to the remote individual, and an image of the patient’s face would include the customer’s eyes);

but does not expressly disclose: 
the automated image analysis software analyzing the one or more images to detect or diagnose the one or more eye health disorders; and 
the results generated by the automated image analysis software being provided to the one or more remote individuals for review.

([78]-[80], [111]-[113], [131] describe processing an acquired tomographic image to determine layer boundaries for use in determining thinning morbid portions indicative of glaucoma; [138], [140], [141], [144], and [150] further describe analyzing the ganglion cell layer information to detect glaucoma) and provide results generated by the automated image analysis software to one or more remote user devices for review ([43], [71], [80], [98], [99], [101], and [133] describe providing the results to a user display remote from the imaging device).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Imamura to analyze the one or more images using automated image analysis software to diagnose or detect one or more eye health disorders, and provide results generated by the automated image analysis software to one or more remote individuals for review as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Imamura already discloses capturing images of a customer’s eye during an examination, and processing the information according to the above steps as taught by Imamura would perform that same function in the combination of Hosoi and Imamura, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 8. A method for providing a remotely assisted eye examination, comprising:
administering an eye examination at a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 1 and Column 2 lines 58-67 describe a plurality of diagnostic centers having ophthalmic equipment; Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests; Column 5 line 2 – Column 6 line 16 describe the remote examiner performing a second set of tests), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands over a network to enable remote control of the ophthalmic equipment by one or more remote individuals during the eye examination (Column 1 line 49 – Column 2 line 24 and Column 4 lines 18-31 describe the equipment being controlled by an examiner from a remote location), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and an imaging device (Column 6 lines 41-57 describe a camera  at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face. Examiner notes paragraph 101 of Applicant’s specification as originally filed, which states that an imaging device may include a camera used to capture full facial images of a customer); and

wherein administering the eye examination includes:
enabling the one or more remote individuals to remotely perform or review one or more tests during the eye examination (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations), wherein the one or more remote individuals operate one or more remote devices (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations; Column 2 lines 58-67 and Column 3 lines 20-26 and 36-40 describe an on-site eye examining unit 100 having a plurality of components as shown in Figure 1, including a controller 3 and relay unit 5 which controls each piece of equipment);

establishing one or more connections between the diagnostic center and the one or more remote devices during the eye examination (Column 4 line 61 – Column 5 line 16 describe connecting the equipment at the patient’s location with the remote examiner’s device), wherein:
the one or more connections provide real-time video conferencing between the one or more remote individuals and a customer located at the diagnostic center (Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the patient and examiner being connected and communicating via microphones and speakers; Column 6 lines 41-57 describe cameras and monitors at the remote location and patient location for video communications);

the one or more connections enable the one or more remote individuals to conduct one or more subjective refraction tests for the customer over the network (Column 5 lines 3-61 describe the remote individual administering a subjective refraction exam to the patient via the network);

the one or more connections enable the one or more remote individuals to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination); and

subjective refraction results are generated based on the one or more subjective refraction tests (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results); 

receiving one or more images of the customer's eye over the network, wherein the one or more images are captured by the imaging device (Column 6 lines 41-57 describe a camera  at the patient location and a monitor at the remote location which allows the remote individual to see the patient’s face, i.e. the camera transmits images over the network to the remote individual, and an image of the patient’s face would include the customer’s eyes);

providing results of the eye examination to the one or more remote devices during the eye examination (Column 1 lines 51-63, Column 3 lines 48-51, and Column 5 lines 3-13 and 59-67 describe transmitting the objective and subjective data to the examiner’s site);

generating, by the one or more remote individuals operating the one or more remote devices, evaluation data associated with the eye examination based, at least in part, on a review of the one or more subjective refraction tests (Column 3 lines 36-40 and Column 6 lines 10-16, as well as Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the remote examiner generating results of the examination);

but does not expressly disclose:

executing automated image analysis software during the eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders;
providing results generated by the automated image analysis software to the one or more remote devices during the eye examination;
generating the evaluation data based at least in part on a review of the results of the automated image analysis software.

However, Imamura teaches that it was old and well known in the art of ophthalmic examination before the effective filing date of the claimed invention to execute automated ([78]-[80], [111]-[113], [131] describe processing an acquired tomographic image to determine layer boundaries for use in determining thinning morbid portions indicative of glaucoma; [138], [140], [141], [144], and [150] further describe analyzing the ganglion cell layer information to detect glaucoma), provide results generated by the automated image analysis software to one or more examiner devices during the eye examination ([43], [98], [99], [101], and [133] describe providing the results to a user display remote from the imaging device), and generate evaluation data based at least in part on a review of the results of the automated image analysis software ([73], [102], [104], [107], and [113] describe reviewing the analysis results and generating evaluations of the displayed information).
Therefore it would have been obvious to one of ordinary skill in the art of ophthalmic examination before the effective filing date of the claimed invention to modify the system of Hosoi to execute automated image analysis software during an eye examination, the automated image analysis software being configured to analyze the one or more images to diagnose or detect one or more eye health disorders, provide results generated by the automated image analysis software to one or more examiner devices during the eye examination, and generate evaluation data based at least in part on a review of the results of the automated image analysis software as taught by Imamura since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hosoi already discloses capturing images of a patient’s eye during an examination, and processing captured 

Claim 10 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out with respect to claim 3.

Claim 11 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out with respect to claim 4.

Claim 12 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out with respect to claim 5.

Claim 13 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out with respect to claim 6.

Claim 14 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out with respect to claim 7.

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franz et al (US Patent Application Publication 2007/0195267) discloses a system for performing remote ophthalmological examinations where a remote individual may control examination equipment in order to perform an eye exam (Abstract, [14], [15]-[20], and [22]-[26]).
Haq (US Patent Application Publication 2008/0275311) discloses a system for remote medical and optical examination in which multiple remote physicians may participate in the examination and review the examination data (Abstract, [33], [107], [121], [122], [132], [140], and [147]). 
J. Liu et al, Automatic Glaucoma Diagnosis from Fundus Image discloses a system for collecting and automatically screening fundus images for glaucoma (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626